Case 2:20-cv-00342-JRS-DLP Document 21 Filed 08/28/20 Page 1 of 1 PageID #: 107




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 DUSTIN LEE HONKEN,                          )
                                             )
                         Plaintiff,          )
                                             )
                      v.                     )    No. 2:20-cv-00342-JRS-DLP
                                             )
 WILLIAM P BARR in his official capacity     )
 as the Attorney General of the United       )
 States,                                     )
 MICHAEL CARVAJAL in his official            )
 capacity as the Director of the Federal     )
 Bureau of Prisons,                          )
 DONALD W. WASHINGTON in his official )
 capacity as the Director of the United      )
 States Marshal Service,                     )
 T.J. WATSON in his official capacity as the )
 Complex Warden for the United States        )
 Penitentiary, Terre Haute,                  )
                                             )
                         Defendants.         )

                                        ORDER

       This matter comes before the Court on the Defendants' Motion for

 Enlargement of Time, Dkt. [20]. The Court, being duly advised, hereby GRANTS

 said Motion. Defendants shall have to and including October 1, 2020 by which

 to respond to the Plaintiff’s Complaint.

       So ORDERED.
         Date: 8/28/2020



 Distribution:

 All ECF-registered counsel of record via
 email generated by the Court’s ECF system.
